                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MULHEARN WILSON CONSTRUCTORS, INC.                                                      PLAINTIFF

v.                                      4:19CV00070-BRW

GAMECOCK GAMERS, LLC and KIRK CUPP                                                  DEFENDANTS

                                              ORDER

       A question of subject-matter jurisdiction may be raised sua sponte at any time. Federal

court diversity jurisdiction requires an amount in dispute over $75,000 and all parties on one side

of the controversy must be citizens of different states from all of the parties on the other side.

       Plaintiff is a citizen of Arkansas. Although Defendants assert that Mr. Cupp is

fraudulently joined, they admit that he is Gamecock Gamers LLC’s “managing member” and an

Arkansas citizen.1 “For purposes of diversity jurisdiction, the citizenship of a limited liability

company is determined by the citizenship of all of its members.2 Because it is undisputed that

Mr. Cupp is a member of the LLC and an Arkansas citizen, complete diversity is lacking.

       Accordingly, the Clerk of the Court is directed to immediately REMAND this case to the

Circuit Court of Pulaski, County. Defendants’ Motion to Dismiss (Doc. No. 16) is DENIED.

       IT IS SO ORDERED this 5th day of June, 2019.


                                               Billy Roy Wilson ______________
                                               UNITED STATES DISTRICT JUDGE



       1
        Doc. Nos. 1, 6.
       2
         Jennings v. HCR ManorCare Inc., 901 F. Supp. 2d 649, 651 (D. S.C. 2012) (internal
citations omitted); E3 Biofuels, LLC v. Biothane, LLC, 781 F.3d 972, 975 (8th Cir. 2015)
(quoting OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007)) (“An LLC’s
citizenship, for purposes of diversity jurisdiction, is the citizenship of each of its members.”).
